Per curiam.
This disciplinary matter is before the Court on the report and recommendation of the special master, John L. Strauss, recommending that the Court accept the fifth petition for voluntary discipline filed by Ricardo L. Polk (State Bar No. 001354) and impose a 30-month suspension, with conditions for reinstatement, for his admitted violation of Rules 1.3, 1.4, and 1.16 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 1.3 is disbarment, and the maximum penalty for a violation of Rules 1.4 and 1.16 is a public reprimand. This Court previously rejected Polk’s fourth petition for voluntary discipline, which sought a two-year suspension. See In the Matter of Polk, 292 Ga. 147 (734 SE2d 391) (2012).
As set forth in more detail in our earlier opinion, Polk admitted that in the representation of three clients he failed to act with reasonable diligence and promptness, he failed to communicate with *216his clients in a timely and full manner, and he failed to properly terminate the representations. The special master found that Polk was suffering personal and emotional problems and that he had expressed remorse. Further, Polk has now demonstrated that he made full restitution to a former client as required in In the Matter of Polk, 288 Ga. 63 (701 SE2d 161) (2010), and that he has repaid two of the three clients who filed grievances in this matter. Additionally, Polk has agreed to the following conditions for his reinstatement to the practice of law: (1) a Review Panel finding that Polk has paid $1,000 to one client who currently remains unpaid, as set forth in the special master’s Report and Recommendation; and (2) that within six months of reinstatement, Polk will schedule an evaluation to be conducted by the Law Practice Management Department of the State Bar of Georgia (“LPMD”) and will waive confidentiality, so that the LPMD may provide information and the evaluation to the State Bar’s Office of General Counsel. Polk acknowledges that if he fails to follow these procedures, the Bar will investigate whether his failure constitutes a violation of Rule 8.1 (b).
Decided May 19, 2014.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
Arrington & Phillips, Marvin S. Arrington, Jr., for Polk.
Having reviewed the record, we agree with the special master’s recommendation and hereby direct that Ricardo L. Polk be suspended for 30 months, effective as of the date of this opinion, with conditions for reinstatement as set forth above. At the conclusion of the suspension imposed in this matter, if Polk wishes to seek reinstatement, he must submit a petition for reinstatement to the Review Panel showing compliance with the conditions for reinstatement imposed in connection with the 30-month suspension. Upon receipt of the Petition for Reinstatement, the Review Panel will review it (and any objections by the State Bar’s Office of General Counsel) and make a recommendation to this Court, and this Court will issue an order granting or denying reinstatement.

Thirty-month suspension with conditions.


All the Justices concur.